DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At least claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of copending Application No. 16/329491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both related to a functional element on a surface with similar or obvious limitations regarding various composition of the functional elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over TOKORO, as presented in the IDS, in view of any pressure sensor such as Akiyama et al., U.S. Publication  Number 20140312440.
Regarding claims 1,  7, 10, and 11, TOKORO in his article “External stimulation-controllable heat-storage ceramics” disclose a martial with characteristics of the claimed functional elements which includes functional titanium oxide including crystal grains of at least one of -phase trititanium pentoxide (P-Ti305) and X-phase trititanium pentoxide (X-Ti305) and having the property that at least a portion of crystal grains of at least one of -phase trititanium pentoxide (P-Ti305) and X-phase trititanium pentoxide (X-Ti305) change into crystal grains of titanium dioxide (TiO2) when the functional titanium oxide is heated to 350°C or higher (see the introduction).  While this material can be place over a substrate of a pressure sensor, TOKORO does explicitly show the structure of such senor. Akiyama et al., teaches a pressure senor with substrate and a semiconductor material on it with thin-film section having a thin film form in which the thickness in the stacking direction of the substrate and the functional element is smaller than that in the other directions. It would have been obvious for a skill artisan, before the effective filing date of the invention to use TOKORO material for Akiyama et al., sensor in order to potentialy widened the application of such sensor since the titanium related material can conserve the latent heat energy for wide temperature range, thus provide for more versatile pressure senor.
	Regarding claims 2-3, TOKORO uses the related electrode (see “Current-induced phase transition study” section).
	Regarding claim 4, Akiyama et al., uses a semiconductor substrate.
	Regarding claim 5, an electrode usually made of one of the claimed materials.  

Claims 6, 12-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, February 03, 2022